Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards the providing of advertisements to a user based on pedestrian movement information. The invention receives travel data including pedestrian trips including origin and destination. The invention then generates a first pedestrian flow matrix comprising pedestrian flow compartments, wherein each compartment is defined by origin location and destination location, and the compartments are divided based on a first level. The invention further generates a second pedestrian flow matrix, wherein the compartments of the second pedestrian flow matrix is divided at a different level than the first level. The invention assign pedestrian trips to the compartments of the first and second matrix. The invention further predicts the location of a user based on the first and second matrixes, and further providing a signal for advertising content based on the first and second flow matrixes.
The Examiner notes as discussed in the non-final rejection of 11/04/2021, the previous claims where rejected under the combination of Taschereau and Adornato. As shown, Taschereau discloses the concept of providing targeted location based content including the analysis and break of travel routes into segments. Adornato further teaches the concept of utilizing user characteristics in the targeting of content. Dougherty further teaches the concept of targeting content based on multiple levels of compartmentalization. Although the above-cited references teaches these elements, these references fails to teach or suggest the implementation and utilization of multiple matrixes having different compartment levels.
The Examiner further notes the following references:
Zapata et al. (US 20090030778 A1), which talks about multi-party location based system, including the concept of the implementation of multiple layers (street level, geography, POI). Although Zapata teaches the concept of utilizing multiple layers, these layers are not implemented as part of a compartment for a route.
Steward et al. (CA 2533571 C), which talks about evaluating and encoding geographic data, including utilizing multiple levels of resolution from zip code to street address level. Although Steward teaches this concept, the implementation of this level system does not apply to a route mapping.
Mitomo (JP 20130167454 A), which talks about a navigation device including the concept of a map being split into rectangular segments of different size levels. Although Mitomo teaches this concept, Mitomo does not teach/suggest the splitting of a route in such a manner.
Upon further search and consideration, although the concept of splitting geographic data into different levels is taught, no references alone or in combination teaches or suggests the concept of implementing and utilizing multiple levels for splitting/compartmentalizing a route. As such, the Examiner has determined the claimed invention to be non-obvious over the prior art. 
The Examiner has further determined the claimed invention to be patent eligible. As previously discussed, while the invention as claimed include limitations directed towards a certain method of organizing human activity, specifically commercial interactions in the form of advertising, the claimed invention as amended is significantly more. The Examiner notes that as discussed in paragraph 0002 of the originally filed specification, while the claimed invention can be applied to a plurality of fields including advertising, the invention is directed towards a particular analysis of pedestrian movement data including the benefits of requiring less computational power. This, in conjunction with the implementation of machine learning, makes the claimed invention significantly more as the invention is directed towards an improvement in the specific technological field. As such, the Examiner has determined the invention to be patent eligible.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622